BRICKELL, C. J.
— A bill of interpleader should state distinctly the nature and character of the conflicting claims which are asserted to the debt, duty, or obligation the plaintiff admits rests upon him, and ability and willingness to discharge which, when he may do so safely, he avows; and the parties preferring such claims having the capacity of enforcing them, must be brought before the court. — 2 Dan. Pr. 1560. We shall pass without special comment the omission from the bill of all averment that there-is any personal representative of Mary Conley, to whom it is averred the first policy of insurance was payable, and to whom alone, and not to her next of kin, any valid claim to the polic.y surviving her, would have passed necessarily by operation of law. We shall also pass without any particular comment the failure to aver that Wylie, as trustee of Mary Conley Woodruff, has made or preferred any claim because of the policies which were payable to him. These omissions render the bill demurrable (2 Dan. Ch. Pr. 1560), but they are not made causes of demurrer, and if they had been, could, it may be, have been cured by amendment. There are other grounds of objection to the bill more serious, and fatal to the relief sought, in any aspect of the case.
It is not every case in which a party may be liable to double vexation, or in which, by different or separate interests, two or more persons claim of him the same thing, or the same, debt or duty, that a court of equity will come to his assistance, and compel the claimants to interplead. The party must show that he stands not only indifferent between *476the claimants, that he is without interest in the controversy to be waged between them, but it must also appear that he is in the relation of a mere innocent stake-holder, or depository, and that by no act on his part the embarrassment of conflicting claims and the peril of double vexation has been caused. When he stands to either of the parties in the relation of a wrong-doer, or it appears that by his own act or conduct double claims have been caused, he is not innocent, he is not without interest, and the court will not intervene to relieve him from the embarrassment in which he has voluntarily involved himself. — Shaw v. Coster, 8 Paige, 339; Quinn v. Green, 1 Ired. Eq. 229; Crawshay v. Thornton, 2 Myln. & Cr. 1; Desborough v. Harris, 5 DeG., M. & G. 439; Cochran v. O'Brien, 2 Jones & La. T. 380; Sublichish v. Russell, 2 L. E. Eq. Cases, 441. If there is any strength in- the claim of the appellant, Mary Carnes Conley ; if she has any right or interest conflicting with that of the parties to whom the original policies were payable, or if they have claims superior to hers, which are affected by the policies payable to her ; if there is embarrassment of conflicting claims, and the insurance company stands in peril of double vexation and double liability for the same debt or‘duty, it is obvious the embarrassment and peril spring from its own voluntary acts and conduct, and not from the acts and conduct of either of the claimants. The theory underlying the claims of the beneficiaries in the first policies is, that by the policies a perfect voluntary trust was created, irrevocable and indestructible .by.any act of the insurer or the assured ; that the subsequent change of the policies was a wrong, a violation of the trust, and works no forfeiture or deprivation of their rights. The soundness of this theory we do not deem it necessary to discuss. If there be force in it, the insurance company, by making the change in the policies, has given rise to the rival claims upon it, and has committed a wrong against the original beneficiaries. It is not the office of a court of chancery to relieve them from the consequences of the wrong, or the double liability incurred by their erroneous conduct. Nor can it be just that the court should intervene and compel litigation between parties who, it may be, have each valid claims against the company, and no cause of controversy between themselves. It is not possible, in view of the facts alleged, that Conley would have continued the payment of premiums, keeping the policies in life, unless the change in beneficiaries had been made corresponding to his changed relations and duties. Into such payments he was induced by the voluntary act of the company, and by the confidence the company created, that on his death the new policies would *477be paid to the wife, for whose benefit they were taken, and to whom they are payable. It is true, it is averred he was informed the change of beneficiaries was made subject to the latos of the land, whatever that may mean. There was no reluctance in making the change, in the acceptance and cancellation of the old policies, and issuing them anew payable to the living wife, to whom he owed the duty of providing sustenance, if she survived him. No greater injury could be done the company, no more serious shock given to its policy holders, than to declare this mode of dealing was without legal efficacy, because of the rights and interests of former beneficiaries, of which the company had full knowledge, and against liability to whom it is now supposed it can protect itself only by a repudiation of the obligation of the new policies. If there be any real peril of double vexation for the same debt or duty; if there are, in fact, conflicting claims, they have their origin and life in the conduct, in the act, of the insurance company, not in the act or conduct of either of the claimants, and it is against their acts, and not its own, the insurance company can ask relief.
The insurance company assumes that the several policies represent the same debt or duty. They are the representatives of different debts and duties created by their own voluntary act, owing to different persons between whom the company does not stand indifferent. If the first policies created a trust which survives the failure and refusal of Conley to pay the premiums, that can not affect the validity of the latter policies, in which Mary C. Conley is the beneficiary, or draw her into a controversy with the claimants under the first policies, or them into a controversy with her, that the insurance company may be relieved from its' duty to either. The company has a direct personal interest, according to the averments of the bill, in defeating the claim of one or the other of the defendants, and having that interest, has no right to an interpleader. We will not consider any question touching the validity of these policies.
The demurrer was well taken, and should have been sustained. The decree of the Chancellor is reversed, and a decree here rendered dismissing the bill.